Title: From George Washington to Henry Knox, 1 April 1791
From: Washington, George
To: Knox, Henry



Sir,
Mount-Vernon April 1st 1791

Your letter of the 27th Ultimo was received last evening. Your proceeding upon the intelligence therein contained (which I think truly alarming) meets my entire approbation, and appears to promise as good effects as the limited sphere of action, allotted to the general government, in cases so deeply effecting its dignity and the happiness of the citizens will allow.
Should you suppose that additional instructions to General St Clair or any other measures within the reach of propriety may have a tendency to appease the friends of the murdered Indians, I wish you to confer with the Heads of departments and to carry into immediate effect the result of your deliberation.
The letters which have already been written to you, on the subject of officering the Maryland and Virginia battalions of

levies will shew the difficulties produced by Colonel Lee’s declining; and the necessity of exertion to repair the delay which it must occasion.
I shall endeavour to obtain information of some officers for the Virginia battalion—but it will not be possible for me to act upon it until I learn what may be determined between you and Colonel Hall—indeed it is my wish as it regards dispatch, that your determination, may render any future interference on my part unnecessary.
To prevent clashing in the measures we may adopt to officer the battalion of this State, if any thing satisfactory results from my enquiry, I will give immediate information of it. I am Sir Your obedt Servt

G.W.

